DETAILED ACTION

Drawings
The proposed sheet of drawings, filed November 15, 2022, has been reviewed by the examiner and approved for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 2, line 2, the phrase “the assembly mechanism” does not have a proper antecedent basis.  In Claim 3, lines 1-2, the phrase “the assembly mechanism” does not have a proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., [US 5,564,807] in view of Harrell et al., [US 3,729,246].  Rock teaches of a metal (disclosed as metal) furniture-drawer rear wall (27) comprising a rectangular element (fig. 1), an upper-side element (viewed as the upper flanged horizontal element) and an attachment element (27a), wherein the rectangular element has six surfaces including a front face and an opposed back face (viewed as the vertical front and rear surfaces) spaced apart and opposite one another (shown), an upper-side surface and an opposed underside surface (viewed as the upper and lower side horizontal surfaces of the rectangular element) spaced apart from one another, and a first end surface and an opposed second end surface (viewed as the left and right vertical side surfaces along the rectangular element) spaced apart from one another, wherein the upper-side element is directly connected to the upper side surface, wherein the attachment element is directly connected to at least one of the first and second end surfaces (shown), wherein the upper-side element and the attachment element extend in a first direction that runs perpendicular with respect to the opposed front and back faces of the rectangular element, so that the furniture-drawer rear wall extends in the first direction, and wherein the attachment element is adapted to be connected directly to a furniture fitting via a connecting element (105), and wherein the metal furniture-drawer rear wall is a unitary body formed in one piece – as readily apparent.  Rock teaches applicant’s basic inventive claimed rear wall, but does not disclose the rear wall extending by less than 20 mm in the normal direction (figure 1 appears to show this range, but the reference is silent as to a measurement) and does not show the upper-side element as being bent over in an L-shaped manner along a majority of the rectangular element’s length.  As to the extended distance, the position is taken that it would have been an obvious matter of personal preference to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As to the bent L-shaped manner, Harrell is cited as an evidence reference for the known application of a rear wall (19) of a drawer (14) having a rectangular element (fig. 2), an upper-side element (viewed as an upper horizontal element of top (20)) and an attachment element (viewed as a vertical element of a different (20)), wherein the rectangular element has six surfaces including a front face and an opposed back face (viewed as the vertical front and rear surfaces) spaced apart and opposite one another (shown), an upper-side surface and an opposed underside surface (viewed as the upper and lower side horizontal surfaces of the rectangular element) spaced apart from one another, and a first end surface and an opposed second end surface (viewed as the left and right vertical side surfaces along the rectangular element) spaced apart from one another, and wherein the upper-side element is bent over in an L-shaped manner (top (20) as clearly shown in fig. 6) and extends over a majority of a length of the rectangular element.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper-side element of Rock so as to incorporate a bend, thereby forming an L-shape, in view of Harrell’s teaching because the addition of a bend would help to stiffen the web, i.e., the rectangular element of the rear wall thereby providing a more robust and durable component in the assembly of the drawer.  As to Claim 2, the attachment element comprises an opening (106).  As to Claim 3, the attachment element has a thread (can be viewed as the inner edge of the opening (106).  As to Claims 4-5, the rear wall extends a distance in the first direction; but the range or exact distance is not specified.  Again, the position is maintained that it would have been an obvious matter of personal preference to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  As to Claim 7, the rear wall is made out of a metal panel and has a thickness; but does not specify the thickness as being less than or equal to 1.5 mm.  Again, the position is taken that it would have been an obvious matter of personal preference to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive.  The position is taken that the citations to Rock and Harrell, as mapped in the above rejection, adequately account for all the claimed features; and furthermore, the remarks can be deemed moot because the new grounds of rejection (altered mapping) are in response to the amendments within the claims.  Additionally, it is noted that Harrell could have been relied upon solely for anticipation rejection purposes, except for the weight given to the “furniture fitting” which is defined within the disclosure as being a distinct and separate component that joins the side wall to the rear wall via the connecting elements (fasteners).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various rear walls of drawers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
December 15, 2022


/James O Hansen/Primary Examiner, Art Unit 3637